Dillon, Ch. J,
The bill of exceptions substituted by agreement of parties for the lost original, contains a portion of the charge of the court, and a portion of tbe instructions gi/oen to the jury at the defendant’s instance, and concludes in these words: “ To the giving of all of such instructions, plaintiff at tbe time excepted.” Tbe record shows that there were other instructions given. The appellant does not claim that all those given were erroneous. Some of the instructions were undoubtedly correct. Grouping the instructions given by the court, and those given on tbe motion of the defendant, and excepting to all of them in this general manner, some of them being good, will not enable tbe plaintiff to select a portion of them, and have those reviewed in this court. This point has been substantially ruled, and the proper practice stated, in many prior cases. See tbe following: Daven*592port Gas Light Co. v. Davenport, 13 Iowa, 339; Wilhelmi v. Leonard, id. 330, 583; Cousins v. Westcott, 15 id. 253, 450-3; Brown v. Jefferson Co., 17 id. 339, 343; Lyons v. Thompson, 10 id. 62; Peck v. Hendershott, 14 id. 40; Armstrong v. Pierson, 15 id. 476; Rev. §§ 3058, 3059, 3109.
The written agreement does not state, as appellant’s counsel argues, that the instructions werv properly excepted to.
Affirmed.